DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the applicants’ amendment filed on 12/02/2021. 
Claim 1 has been amended.  Claims 2-4 have been canceled.  Claims 9-16 have been added.  Overall, claims 1 and 5-16 are pending in this application.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “check valve” recited in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and 

Claim Objections
2.	Claim 15 is objected to, in that their subject matter needs to be incorporated into the specification and the drawings. For example, the claimed “check valve” should be given reference numeral in the specification (see page 18, para. [0061], lines 5-10) and drawings.  Otherwise, the language not depicted with reference numerals in the specification and contained in the drawings should be removed from the claims.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


s 1 and 5-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-14 of U.S. Patent No. 10,138,885B2 to Ejim et al. (Ejim) in view of Davis (US Patent Application Publication Number 2009/0016899A1).   
	Regarding claims 1, 5, 9-10 and 13, Ejim/the patent claims 11-14 discloses a method comprising: a gerotor pump 600 comprising: an inner rotor 602 comprising an outer surface defining a plurality of teeth, the inner rotor configured to rotate about a first longitudinal gerotor pump axis; and a hollow outer rotor 606 comprising an outer surface and an inner surface configured to engage with the plurality of teeth and to rotate about a second longitudinal gerotor pump axis; a pump housing 612 within which the inner rotor and the outer rotor are disposed, wherein the outer surface of the outer rotor 606 defines a plurality of gaps 614a-614e between the pump housing and the outer rotor; a plurality of nozzles 618a-618e positioned in the hollow outer rotor, each nozzle 618a-618e having an inlet end in a gap of the plurality of gaps 614a-614e between the pump housing and the outer rotor and an outlet end in a region between the inner surface of the outer rotor 606 and the outer surface of the inner rotor 602; and spraying, by the plurality of nozzles 618a-618e cooling fluid from the plurality of gaps 614a-614e into the region between the inner surface of the outer rotor and the outer surface of the inner rotor; wherein a direction of flow of the cooling fluid in the gaps 614a-614e is either concurrent with or counter-current to a direction of flow of the wellbore fluid through the pump (claim 5); positioning each nozzle 618a-618e at or near a center of a respective tooth of the outer rotor 606 (claim 9); wherein each tooth comprises two end portions, each curving away from a center of the outer rotor 606, and a central portion that connects the two end portions and that curves inwards toward the center of the outer rotor, wherein each nozzle 618a-618e is positioned at or near the central portion of each tooth. (claim 10); wherein the pump defines a cavity between the inner surface of the outer claim 13). However, Ejim/the patent claims 11-14 fails to disclose the gerotor pump in a wellbore and using the gerotor pump for pumping wellbore fluid through the wellbore.
	As shown in Figs. 1A-C to 3, 10A-E and 11A-C, Davis teaches positioning a gerotor pump 26, 150, 151 in a wellbore (see page 2, para. [0036], para. [0041] - para. [0042]) and pumping wellbore fluid through the wellbore using the gerotor pump. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the gerotor pump for pumping wellbore fluid through the wellbore, as taught by Davis in Ejim/the patent claims 11-14 apparatus, since the use thereof would have improved pumping flow rates of heavy and extra heavy crude oils from subterranean wells or highly viscous fluids and improved pumping systems from pumping oil/fluid from the well that provides a downhole pump apparatus.
	Regarding claim 5, Davis discloses wherein a direction of flow of the cooling fluid in the gaps is either concurrent with or counter-current to a direction of flow of the wellbore fluid through the pump.         
	Regarding claim 6, Davis discloses wherein positioning the gerotor pump 23, 150, 151 in the wellbore comprises positioning the gerotor pump downhole inside the wellbore (see Figs. 1A-C and 11A-C).        
	Regarding claim 7, Davis discloses, wherein positioning the gerotor pump 23, 150, 151 in the wellbore comprises positioning the gerotor pump 23, 150, 151 at a surface of the wellbore.        

The claims not specifically mentioned are rejected since they depended from one of the above claims.

Response to Arguments
4.	The amendment filed on 12/02/2021 has overcome the 35 USC 103 rejection, set forth in the Office Action mailed on 08/05/2021.   
5.	Applicant’s arguments with respect to claims 1 and 5-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
 


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PMPM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TT/								/Theresa Trieu/                                                                                                Primary Examiner, Art Unit 3746